Dismissed and Memorandum Opinion filed October 21, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00890-CR
____________
 
DAVID WARREN CHILDRESS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 1257678
 

 
M E M O R
A N D U M   O P I N I O N
A jury convicted appellant of possession of a controlled
substance.  On August 16, 2010, the trial court sentenced appellant to
confinement for two years in the Institutional Division of the Texas Department
of Criminal Justice.  Appellant filed a notice of appeal on September 14, 2010. 

On September 30, 2010, the trial court conducted a hearing to
determine whether appellant desired to prosecute his appeal, and the record of
the hearing was filed in this court on October 4, 2010.
At the hearing, appellant confirmed that he no longer wished
to pursue his appeal.
Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex. R. App. P. 42.2(a).  However, based upon the
testimony at the hearing that appellant does not want to continue his appeal,
we conclude that good cause exists to suspend the operation of Rule 42.2(a) in
this case.  See Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
 
PER CURIAM
 
Panel
consists of Justices Anderson, Frost, and Brown. 
Do Not
Publish C Tex. R. App. P. 47.2(b).